                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  ROANE COUNTY, TENNESSE,                              )
  THE CITY OF KINGSTON, TENNESSEE,                     )
  and THE CITY OF HARRIMAN,                            )
  TENNESSEE,                                           )
                                                       )
                 Plaintiffs,                           )
                                                       )
  v.                                                   )       No. 3:19-CV-206-TAV-HBG
                                                       )
  JACOBS ENGINEERING GROUP, INC. and                   )
  THE TENNESSEE VALLEY AUTHORITY,                      )
                                                       )
                 Defendants.                           )


                                               ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02.

         The parties appeared before the Court via telephone on July 7, 2020, for a status conference

  concerning a discovery dispute. Attorneys Patrick Lanciotti, Louise Caro, and Keith Stewart

  appeared on behalf of Plaintiffs. Attorneys Jay Williams and James Chase appeared on behalf of

  Defendant Tennessee Valley Authority (“TVA”), while Attorneys Catherine Anglin and Jeremy

  Smith appeared on behalf of Defendant Jacobs Engineering Group, Inc. (“Jacobs Engineering”).

         On May 29, 2020, the Court granted Plaintiffs’ unopposed Motion for Extension of Time

  to Complete Discovery [Doc. 83], ordering Plaintiffs’ to serve (i) supplemental initial disclosures

  and written responses addressing issues raised by counsel for Defendant TVA in a March 13, 2020

  letter; (ii) their respective responses to Defendant TVA’s First Interrogatories and Requests for

  Production to each Plaintiff; and (iii) their respective responses to Defendant Jacobs Engineering’s

  First Sets of Interrogatories and Requests for Productions to each Plaintiff on or before June 29,




Case 3:19-cv-00206-TAV-HBG Document 90 Filed 07/07/20 Page 1 of 5 PageID #: 4231
  2020. [Doc. 86]. However, Plaintiffs failed to serve the discovery responses discussed in the May

  29, 2020 Order by the Court’s previously imposed deadline.

         During the July 27 telephone conference, the Court reviewed the parties’ submitted

  positions statements regarding the discovery dispute. Plaintiffs stated that they failed to file a

  motion for an extension of time to complete discovery by the Court’s June 29, 2020 deadline, but

  that they were unable to respond to Defendants’ discovery due to delays stemming from the

  COVID-19 virus, in part due to Plaintiffs’ status as governmental entities. However, Plaintiffs

  submitted to the Court that the requested discovery would be produced by July 28, 2020.

         Defendant TVA responded that Defendants served their interrogatories and requests for

  Production on Plaintiffs on February 25, 2020, and the deadline for Plaintiffs’ responses has

  already been extended several times. Defendant TVA requested a stay of their discovery deadlines

  commensurate with any extension granted to Plaintiffs, as well as a finding that Plaintiffs have

  waived all objections to Defendant TVA’s written discovery and the imposition of any other

  sanctions that the Court deems proper. Defendant Jacobs Engineering stated a similar position to

  Defendant TVA, as well as asserted that Plaintiffs have missed three discovery deadlines without

  contacting Defendants in advance.

         Ultimately, the Court finds that Plaintiffs violated the Court’s previous May 29, 2020 Order

  by failing to timely respond to Defendants’ discovery requests or file a motion requesting an

  extension of time to complete discovery. Federal Rule of Civil Procedure 37 governs the use of

  sanctions with respect to discovery failures. Specifically, Rule 37(b)(2) provides as follows:

                 (A) For Not Obeying a Discovery Order. If a party or a party’s
                     officer, director, or managing agent--or a witness designated
                     under Rule 30(b)(6) or 31(a)(4)--fails to obey an order to
                     provide or permit discovery, including an order under Rule
                     26(f), 35, or 37(a), the court where the action is pending may
                     issue further just orders. They may include the following:


                                                  2
Case 3:19-cv-00206-TAV-HBG Document 90 Filed 07/07/20 Page 2 of 5 PageID #: 4232
                     (i)    directing that the matters embraced in the order or other
                            designated facts be taken as established for purposes of the
                            action, as the prevailing party claims;

                     (ii)   prohibiting the disobedient party from supporting or
                            opposing designated claims or defenses, or from
                            introducing designated matters in evidence;

                     (iii) striking pleadings in whole or in part;

                     (iv) staying further proceedings until the order is obeyed;

                     (v)    dismissing the action or proceeding in whole or in part;

                     (vi) rendering a default judgment against the disobedient party;
                          or

                     (vii) treating as contempt of court the failure to obey any order
                           except an order to submit to a physical or mental
                           examination.

  Fed. R. Civ. P. 37(b)(2)(A); see also Fed. R. Civ. P. 37(c)(1) (discussing sanctions for failure to

  supplement discovery). Further, Rule 37(b)(2)(C) provides:

                 (C) Payment of Expenses. Instead of or in addition to the orders
                 above, the court must order the disobedient party, the attorney
                 advising that party, or both to pay the reasonable expenses,
                 including attorney’s fees, caused by the failure, unless the failure
                 was substantially justified or other circumstances make an award of
                 expenses unjust.

  Fed. R. Civ. P. 37(b)(2)(C) (emphasis added). In determining whether sanctions are appropriate

  pursuant to Rule 37, the Sixth Circuit has utilized four factors. Freeland v. Amigo, 103 F.3d 1271,

  1277 (6th Cir. 1997). Specifically, the Sixth Circuit has explained as follows:

                 The first factor is whether the party’s failure to cooperate in
                 discovery is due to willfulness, bad faith, or fault; the second factor
                 is whether the adversary was prejudiced by the party’s failure to
                 cooperate in discovery; the third factor is whether the party was
                 warned that failure to cooperate could lead to the sanction; and the
                 fourth factor in regard to a dismissal is whether less drastic sanctions
                 were first imposed or considered.


                                                    3
Case 3:19-cv-00206-TAV-HBG Document 90 Filed 07/07/20 Page 3 of 5 PageID #: 4233
  Id. “A court is vested with wide discretion in determining an appropriate sanction under Rule 37.”

  Little Hocking Water Assn., Inc. v. E.I. du Pont de Nemours & Co., 94 F. Supp. 3d 893, 902 (S.D.

  Ohio 2015).

          As mentioned above, the Court ordered Plaintiffs to respond to discovery on or before June

  29, 2020. While Plaintiffs did not act in bad faith, they failed to comply with the Court’s previous

  Order. Further, Plaintiffs only offered generalized COVID-19 concerns and made no effort to

  avoid violating the Court’s previous discovery Order by filing a request for an extension of time.

  The discovery at issue was served on Plaintiffs before the onset of the COVID-19 virus, and

  Plaintiffs have failed to comply with their discovery obligations—despite several stipulated

  extensions of their time to respond. Therefore, the Court finds sanctions appropriate in the present

  case.

          First, Plaintiffs SHALL serve the discovery responses as required in the Court’s May 29,

  2020 Order on or before July 28, 2020. Plaintiffs committed to complete the discovery at issue

  on or before this date during the Court’s telephone conference. Defendants’ deadlines to serve its

  discovery responses set forth in the May 29, 2020 Order SHALL be extended commensurate with

  the extension of time granted to Plaintiffs. The Court reserves ruling on the issue of Plaintiffs’

  waiver of all objections to Defendants’ written discovery upon further review of Plaintiffs’

  discovery responses.

          Lastly, given the circumstances, the Court finds an award of attorney’s fees appropriate.

  See Fed. R. Civ. P. 37(b)(2)(C) (explaining that instead of or in addition to other sanctions, the

  court must order the disobedient party, the attorney, or both, to pay the reasonable expenses caused

  by the failure, unless the failure was substantially justified or other circumstances make an award

  of expenses unjust). Accordingly, Plaintiffs SHALL pay Defendants’ reasonable attorney’s fees


                                                   4
Case 3:19-cv-00206-TAV-HBG Document 90 Filed 07/07/20 Page 4 of 5 PageID #: 4234
  and costs incurred for bringing this issue before the Court. Defendants SHALL present that

  amount to Plaintiffs on or before July 21, 2020. If Plaintiffs dispute the reasonableness of

  Defendants’ attorney’s fees, Plaintiffs SHALL immediately bring the matter to the Court’s

  attention.

          Lastly, as previously stated, the Court will not allow any further extensions to Plaintiffs

  absent extraordinary circumstances and any violations of this Order will result in sanctions, up to

  and including, a recommendation of dismissal.

         IT IS SO ORDERED.

                                               ENTER:


                                               United States Magistrate Judge




                                                   5
Case 3:19-cv-00206-TAV-HBG Document 90 Filed 07/07/20 Page 5 of 5 PageID #: 4235
